Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 1 of 7
Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 2 of 7
Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 3 of 7
Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 4 of 7
Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 5 of 7
Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 6 of 7
Case 19-00603-TLM   Doc 26   Filed 09/09/19 Entered 09/09/19 16:22:05   Desc Main
                             Document     Page 7 of 7
